Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 has been canceled. Claims 2-20 have been added as new claims. 

Double Patenting
Independent Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,068,835, and claim 1 of U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of US 11,068,835 anticipates claim 2 in the Application that is the subject of this Office Action. Further, Claim 1 of 10,395,208 anticipates claim 2 in the Application that is the subject of this Office Action. 
Independent claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,068,83, and claim 1 U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 10 of US 11,068,835 anticipates claim 11 in the Application that is the subject of this Office Action. Further, Claim 1 of 10,395,208 anticipates claim 11 in the Application that is the subject of this Office Action.
Independent claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,068,835 and claim 1 U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 19 of US 11,068,835 anticipates claim 20 in the Application that is the subject of this Office Action. Further, Claim 1 of 10,395,208 anticipates claim 20 in the Application that is the subject of this Office Action.
Dependent claims 3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 11 of U.S. Patent No. 11,068,835 and claim 2 of U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 and 11 of US 11,068,835 anticipate claims 3 and 12 in the Application that is the subject of this Office Action. Further, Claim 2 of 10,395,208 anticipates claims 3 and 12 in the Application that is the subject of this Office Action. 
Dependent claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 12 of U.S. Patent No. 11,068,835 and claim 3 of U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 and 12 of US 11,068,835 anticipate claims 4 and 13 in the Application that is the subject of this Office Action. Further, Claim 3 of 10,395,208 anticipates claims 4 and 13 in the Application that is the subject of this Office Action. 
Dependent claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 13 of U.S. Patent No. 11,068,835 and claim 4 of U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 13 of US 11,068,835 anticipate claims 5 and 14 in the Application that is the subject of this Office Action. Further, Claim 4 of 10,395,208 anticipates claims 5 and 14 in the Application that is the subject of this Office Action. 
Dependent claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 14 of U.S. Patent No. 11,068,835 and claim 5 of U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 14 of US 11,068,835 anticipate claims 6 and 15 in the Application that is the subject of this Office Action. Further, Claim 5 of 10,395,208 anticipates claims 6 and 15 in the Application that is the subject of this Office Action. 
Dependent claims 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 15 of U.S. Patent No. 11,068,835 and claim 6 of U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 15 of US 11,068,835 anticipate claims 7 and 16 in the Application that is the subject of this Office Action. Further, Claim 6 of 10,395,208 anticipates claims 7 and 16 in the Application that is the subject of this Office Action. 
Dependent claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 16 of U.S. Patent No. 11,068,835 and claim 7 of U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 16 of US 11,068,835 anticipate claims 8 and 17 in the Application that is the subject of this Office Action. Further, Claim 7 of 10,395,208 anticipates claims 8 and 17 in the Application that is the subject of this Office Action. 
Dependent claims 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 17 of U.S. Patent No. 11,068,835 and claim 8 of U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 17 of US 11,068,835 anticipate claim 9 and 18 in the Application that is the subject of this Office Action. Further, Claim 8 of 10,395,208 anticipates claim 9 and 18 in the Application that is the subject of this Office Action. 
Dependent claims 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 18 of U.S. Patent No. 11,068,835 and claim 9 of U.S. Patent No. 10,395,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 18 of US 11,068,835 anticipate claims 10 and 19 in the Application that is the subject of this Office Action. Further, claim 9 of 10,395,208 anticipates claims 10 and 19 in the Application that is the subject of this Office Action. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 2-20 would be allowable if rewritten or amended (or terminal disclaimer filed) to overcome the Double Patenting rejection(s) set forth in this Office action.
The claims are not directed towards an abstract idea. The claims are directed towards the use of wireless beacons used to allow customers, merchants, and delivery gents to communicate delivery and order information to each other. The wireless beacons, multiple devices, and processor are integrated into the practical use of tracking the delivery agent and determining when the order has been received and delivered by the delivery agent. Claims 2-20 properly recite statutory subject matter under 35 U.S.C. 101.
The closest U.S. patent/patent application reference found is the Gishen (2015/0081581) reference.  The applicant’s invention is directed towards a method of tracking and enhancing delivery service with the use of wireless beacons as described by receiving by a processor an order for goods or services from a first (customer) device transmitting the order to the second (merchant) device. Gishen discloses a method for facilitating secure ordering and delivery of good or services including transmitting the order to the merchant device, associating the wireless indication of the delivery agent with the received order, and a second indication from the customer device that the order has been delivered. The applicant’s invention also discloses receiving an indication from the second (merchant) computing device that a signal from a third (delivery agent) computing device has been detected by the second (merchant) computing device. Gishen reference discloses this limitation as well. The reference lacks the key limitation of transmitting a confirmation that controls the operation of a wireless receiver of the first (customer) device to detect a given signal from the wireless beacon of the third (delivery agent) computing device.
The closest non-patent literature reference found is the article “Automatically tracking engineered components through shipping and receiving processes with passive identification technologies” (Grau, et. al., 2012). The reference discloses RFID technologies, both active and passive tags, used in a delivery and/or shipping environment to tack the flow of engineered components during shipment and receipt processes. The article does not explicitly disclose, however, the key limitation of transmitting a confirmation that controls the operation of a wireless receiver of the first (customer) device to detect a given signal from the wireless beacon of the third (delivery agent) computing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628